Case 18-13504        Doc 50     Filed 01/31/19     Entered 01/31/19 12:47:03          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 13504
         Gheri L Bennett

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/08/2018.

         2) The plan was confirmed on 10/03/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 12/03/2018.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-13504              Doc 50   Filed 01/31/19    Entered 01/31/19 12:47:03              Desc          Page 2
                                                     of 3



 Receipts:

           Total paid by or on behalf of the debtor                  $840.01
           Less amount refunded to debtor                            $844.01

 NET RECEIPTS:                                                                                            -$4.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                    $0.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                         -$4.00
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        -$4.00

 Attorney fees paid and disclosed by debtor:                       $0.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim         Claim        Principal        Int.
 Name                                   Class   Scheduled      Asserted      Allowed         Paid           Paid
 Aaron's Sales & Lease              Unsecured      1,456.00            NA            NA            0.00         0.00
 AmeriCash Loans LLC                Unsecured      2,400.00       1,765.07      1,765.07           0.00         0.00
 Chatiqua Hollingsworth             Priority       7,131.00            NA            NA            0.00         0.00
 Convergent Outsourcing Inc         Unsecured         169.00           NA            NA            0.00         0.00
 Credit Management, LP              Unsecured         159.00           NA            NA            0.00         0.00
 Department Of Education            Unsecured     24,584.00     25,399.08      25,399.08           0.00         0.00
 Gateway Financial                  Unsecured     18,000.00     24,615.94      24,615.94           0.00         0.00
 I C System Inc                     Unsecured         480.00           NA            NA            0.00         0.00
 Illinois Dept of Revenue 0414      Unsecured         100.00        213.72        213.72           0.00         0.00
 Illinois Dept of Revenue 0414      Priority       1,900.00       2,627.20      2,627.20           0.00         0.00
 Illinois Title Loans               Unsecured         800.00           NA            NA            0.00         0.00
 Illinois Tollway                   Unsecured      2,000.00       1,424.00      1,424.00           0.00         0.00
 Internal Revenue Service           Priority       3,200.00       1,233.82      1,233.82           0.00         0.00
 Internal Revenue Service           Unsecured      1,800.00       1,656.15      1,656.15           0.00         0.00
 Jefferson Capital Systems LLC      Unsecured      6,695.00       6,695.34      6,695.34           0.00         0.00
 Midland Funding                    Unsecured      1,015.00            NA            NA            0.00         0.00
 Nationwide Credit & Coll, Inc      Unsecured         155.00           NA            NA            0.00         0.00
 Peoples Energy Corp                Unsecured      2,700.00         142.06        142.06           0.00         0.00
 Peoples Gas                        Unsecured           0.00           NA            NA            0.00         0.00
 Peter Francis Geraci, J.D.         Unsecured      3,000.00            NA            NA            0.00         0.00
 Phoenix Financial Services. Llc    Unsecured         177.00           NA            NA            0.00         0.00
 Porania, LLC                       Unsecured         500.00           NA            NA            0.00         0.00
 Sprint                             Unsecured      2,700.00            NA            NA            0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-13504        Doc 50      Filed 01/31/19     Entered 01/31/19 12:47:03             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $3,861.02               $0.00             $0.00
 TOTAL PRIORITY:                                          $3,861.02               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $61,911.36               $0.00             $0.00


 Disbursements:

         Expenses of Administration                                 -$4.00
         Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                           -$4.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/31/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
